DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/086,262, filed on September 18, 2018.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buchner et al (U.S. Patent Pub. No. 2005/0132290).

Regarding claim 1, Buchner discloses a tactile stimulation providing apparatus (fig. 1a) comprising: 
a wearing part (101), (fig. 1a, [0049]); 
a plurality of actuators (106) located at the wearing part (101), (fig. 1a, [0049]); and 
a controller (106’) configured to control driving of the plurality of actuators according to a multidirectional tactile stimulation pattern (patterns A, B, C..etc.) including a first direction tactile stimulation pattern (pattern A and pattern B) and a second direction tactile stimulation pattern (pattern C), (figs. 1a and 5, [0054 and 0071]),
wherein the controller (106’) controls the driving of the plurality of actuators according to the first direction tactile stimulation pattern (pattern A and pattern B) when the tactile stimulation providing apparatus faces a first direction (channel 1), and controls the driving of the plurality of actuators (106) according to the second direction tactile stimulation pattern (i.e. pattern C) when the tactile stimulation providing apparatus faces a second direction (channel 2), (figs. 1a and 5, [0065, 0071 and 0079-0080]).

Allowable Subject Matter
Claims 11-20 are allowed.

Claims 2-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
Claim 2, none of the prior art of record teaches alone or in combination the limitation “wherein, when the tactile stimulation providing apparatus faces a third direction that does not belong to the multidirectional tactile stimulation pattern and is a direction between the first direction and the second direction, the controller controls the driving of the plurality of actuators by spacing the first direction tactile stimulation pattern apart.”

	Claim 3 is dependent upon claim 2 and is allowed for the reason mentioned above in claim 2. 

	Claim 4, none of the prior art of record teaches alone or in combination the limitation “wherein, when the tactile stimulation providing apparatus faces a third direction that does not belong to the multidirectional tactile stimulation pattern, the controller controls the driving of the plurality of actuators by lowering a driving strength of the first direction tactile stimulation pattern.”

	Claim 5 is dependent upon claim 4 and is allowed for the reason mentioned above in claim 4.  

	Claim 6, none of the prior art of record teaches alone or in combination the limitation “wherein, when the tactile stimulation providing apparatus faces a third direction that does not belong to the multidirectional tactile stimulation pattern, the controller controls the driving of the plurality of actuators by overlapping a tactile stimulation pattern based on the first direction tactile stimulation pattern and another tactile stimulation pattern based on the second direction tactile stimulation pattern.”

	Claim 7, none of the prior art of record teaches alone or in combination the limitation “wherein, when the tactile stimulation providing apparatus faces a third direction that does not belong to the multidirectional tactile stimulation pattern, the controller controls the driving of the plurality of actuators based on a median value of the first direction tactile stimulation pattern and the second direction tactile stimulation pattern.”

	Claims 8-9 are dependent upon claim 7 and are allowed for the reason mentioned above in claim 7.  

	Claim 10, none of the prior art of record teaches alone or in combination the limitation “wherein, when the tactile stimulation providing apparatus faces a third direction that does not belong to the multidirectional tactile stimulation pattern, the controller controls the driving of the plurality of actuators by rotating the first direction tactile stimulation pattern.”

	Claim 11, Buchner discloses a tactile stimulation providing apparatus comprising: 
a wearing part (101), (fig. 1a, [0049]); 
a plurality of actuators (106) located at the wearing part, (fig. 1a, [0049]); and 
a controller (106’) configured to control driving of the plurality of actuators according to a first direction tactile stimulation pattern (pattern A and pattern B), 
wherein the controller (106’) controls the driving of the plurality of actuators according to the first direction tactile stimulation pattern (pattern A and pattern B) when the tactile stimulation providing apparatus faces a first direction (channel 1), (figs. 1a and 5, [0065, 0071 and 0079-0080]). 

However, none of the prior art of record teaches alone or in combination the limitation “wherein, when the tactile stimulation providing apparatus faces a second direction of which a tactile stimulation pattern is not pre-defined in the controller, the controller controls the driving of the plurality of actuators by modifying the first direction tactile stimulation pattern.”

Claims 12-20 are dependent upon claim 11 and are allowed for the reason mentioned above in claim 11.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Israr et al (U.S. Patent Pub. No. 2011/0248837) discloses generating virtual stimulation devices and illusory sensations using tactile display technology.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG D PHAM whose telephone number is (571)270-5573. The examiner can normally be reached Monday - Friday: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh D Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LONG D PHAM/           Primary Examiner, Art Unit 2691